R-141

          ~~ATTORNEY                GENERAL
                    OF     TEXAS




                         4pril 15, 1947

Honorable Sam Sellera,             opinion No, v-142
PenitentiaryCommittee,
House of Representatives,          Be:   Validity ai House
Austin, Texas                            Bill Ne, 215 auth-
                                         orizing the Priaon
                                         3yatemtp bid on
                                         contract e for       priat-
                                         im&, binding station-
                                         exy and eupplies of
                                         like oharaoter with
                                     :   the Board      0r   Control.



            You have requested     an opinion       from this    or-
rice as to the ralldity or Heuse Bilk No, 215.
            Ganerally, the bill meets the constitutional
requirementsot being limited  to one subject which is
expressed in its title, and of being sufrioientlycertain
and definite it ita terms.
             SpeoifiCally,     Article XVI, Seotion 21 Of the
 Constitutionof Texas directs that all printing and bind-
 ing used by the various departments of the State "shall
 be perforinedunder contract to be given to the lowest re-
,sponsiblebidder,     o L o under  suOh reguJ,at$.eae
                                                    as shal.J
 be prescribed by lawp* The constitutionalprovisionvery
 clearly leaves it to the Legislature to prescribe who may
 be *the lowest responsiblebidder" within the aonetitu-
tlonal  requlremento At present, Article 608, R.C.S. pre-
 ecribes,themethods to be used in the award of this type
 of+aontract, and defines *the lowest responsible bidilsr*
aa used in the Constitutionas "responsibleperaens,rirma,
 corporationsor associatioas*n House Bill 215 is assigned
to tinlargethis derinition to iacluds the State Prima
Board and, beoause such Beard 48 an agency of the State,
very properly exempts it rrom the present requirementor
.Article608 that bidders bn these oontraets shall make
bzuldc         .',.
            It is the opinion or this office that there
is no specific legal objection to the Legislatureauther-
izing the Prison Bear& to bid on printing contractswith
Honorable Sara Sellem   -   Page   2



the Board or Control as provided by the House Bill pre-
sented. Accordingly,you are advised that House Bill No.
215 would be valid if enacted.


              There is no legal objeotionto House
        Bill No. 215, which authorizesthe Prison
        Board to bid on contracts ror State print-
        ing ana supplies. The bill would be valid
        if enacteb.
                                          Tours very truly,

                                       ATTORNEY GhmRAL ,OFTEXAS




JL:wb


                                       APPROVED APRIL 15, 1947

                                        ZL        Qhi!d
                                       ATTORN2X GF3ERA.LOF TFXAS